Mr. Justice Scott delivered the opinion of the Court. The record shows that the plea to the jurisdiction was sworn to, filed and demurred to. Its subject matter was sufficient, and was well pleaded. It was, therefore, error to sustain the demurrer. And the appellant resting upon his plea, and refusing to say any thing further, as the action was upon an open account, an interlocutory judgment only should have been rendered against him, and a writ of inquiry awarded. The Court, therefore, erred in rendering a final judgment, .as done. The judgment must be reversed, with instructions to the Court to overrule the demurrer, and permit the appellee to respond to the appellant’s plea to the.jurisdiction.